Name: Decision of the EEA Joint Committee No 24/98 of 27 March 1998 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: labour market;  social protection;  documentation;  executive power and public service;  European construction
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/4 DECISION OF THE EEA JOINT COMMITTEE No 24/98 of 27 March 1998 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 82/97 of 12 November 1997 (1); Whereas Decision No 164 of 27 November 1996 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101 and E 102) (2), adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers and which replaces Decision No 130, is to be incorporated into the Agreement; Whereas, as a result of the replacement of Decision No 130, Decisions No 144, No 153, No 154, No 155 and No 158 are to be listed in their chronological order, HAS DECIDED AS FOLLOWS: Article 1 Annex VI to the Agreement shall be amended as follows: 1. Point 3.23 (Decision No 130) in Annex VI to the Agreement shall be deleted. 2. Point 3.24 (Decision No 132 to 3.34 (Decision No 142) shall become points 3.23 to 3.33 respectively. 3. The following point shall be inserted after point 3.33 (Decision No 142): 3.34. 391 X 0140: Decision No 144 of 9 April 1990 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401 to E 410 F) (OJ L 71, 18.3.1991, p. 1). 4. Point 3.39 (Decision No 156) shall become point 3.42, and points 3.40 (Decision No 160) to 3.43 (Decision No 163) shall become points 3.44 to 3.47 respectively. 5. The following points shall be inserted after point 3.38 (Decision No 151): 3.39. 394 D 0604: Decision No 153 of 7 October 1993 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 103 to E 127) (OJ L 244, 19.9.1994, p. 22). 3.40. 394 D 0605: Decision No 154 of 8 February 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (OJ L 244, 19.9.1994, p. 123). 3.41. 395 D 0353: Decision No 155 of 6 July 1994 on the model forms necessary for the Application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401 to E 411) (OJ L 209, 5.9.1995, p. 1). 6. The following point shall be inserted after point 3.42 (Decision No 156): 3.43. 396 D 0732: Decision No 158 of 27 November 1995 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 215) (OJ L 336, 27.12.1996, p. 1). Article 2 The following point shall be inserted after point 3.47 (Decision No 163) in Annex VI to the Agreement: 3.48. 397 D 0533: Decision No 164 of 27 November 1996 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72, (E 101 and E 102) (OJ L 216, 8.8.1997, p. 85). Article 3 The texts of Decision No 164 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 April 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 27 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 134, 7.5.1998, p. 11. (2) OJ L 216, 8.8.1997, p. 85.